FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALSDecember 7, 2015
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
                                                         No. 15-3041
 v.
                                              (D.C. No. 2:10-CR-20024-JWL-1)
                                                          (D. Kan.)
 ADRIAN MATA-RODRIGUEZ,

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


      Defendant-Appellant Adrian Mata-Rodriguez, proceeding pro se, appeals

from the district court’s order modifying his sentence under 18 U.S.C.

§ 3582(c)(2), wherein he sought a reduction of his sentence based on Amendment

782 to the United States Sentencing Guidelines Manual (“U.S.S.G.”). Exercising

our jurisdiction under 28 U.S.C. § 1291, and construing Mr. Mata-Rodriguez’s


      *
             After examining the briefs and appellate record, this panel has
decided unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.

      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
filings liberally, see Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010), we

affirm the district court’s order.

      In 2010 a jury convicted Mr. Mata-Rodriguez of, inter alia, several drug-

related offenses, including possession with the intent to distribute and distribution

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).

The district court did not adopt the United States Probation Office’s findings in

the Presentence Investigation Report (“PSR”), which assigned an advisory

Guidelines sentencing range of 262 to 327 months’ imprisonment. 1 Instead, the

court—having determined that Mr. Mata-Rodriguez’s offense level was thirty-

four and his criminal history category was I—determined that his advisory

Guidelines sentencing range was 151 to 188 months’ imprisonment, and

sentenced him to 188 months.

      After Mr. Mata-Rodriguez was sentenced, the United States Sentencing

Commission retroactively lowered the Guidelines sentencing range for his crime.

See U.S.S.G. app. C, amend. 782 (2014). He then filed a motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2). The government and Mr. Mata-

Rodriguez presented the district court with a proposed order to have his sentence

reduced in light of the recent amendment. Taking into account the amendment,

the district court reduced Mr. Mata-Rodriguez’s offense level from thirty-four to

      1
            The United States Probation Office utilized the 2009 edition of the
United States Sentencing Commission Guidelines (hereinafter “U.S.S.G.”)
Manual in drafting the PSR.

                                          2
thirty-two, assigned him a new Guidelines sentencing range of 121 to 151 months

of imprisonment, and reduced his sentence from 188 months to 151 months—the

high end of the new range.

      Mr. Mata-Rodriguez appeals from the district court’s § 3582(c)(2) order,

arguing that the court erred because it failed to order a new PSR and to conduct

an evidentiary hearing where he could present evidence of his rehabilitative gains

while in prison. We review for an abuse of discretion a district court’s order

reducing a sentence under 18 U.S.C. § 3582(c)(2). See United States v. Osborn,

679 F.3d 1193, 1195 (10th Cir. 2012). “The scope of a district court’s authority

in a resentencing proceeding under § 3582(c)(2) is a question of law that we

review de novo.” United States v. Rhodes, 549 F.3d 833, 837 (10th Cir. 2008).

The government contends that Mr. Mata-Rodriguez is only entitled to plain-error

review because he did not first raise his appellate arguments before the district

court. However, we need not reach a conclusion on this matter, because even

under the standard of review that is more favorable to Mr. Mata-Rodriguez (i.e.,

abuse of discretion), he cannot prevail.

      Mr. Mata-Rodriguez’s arguments depend on the contours of the sentence-

modification procedure set out in 18 U.S.C. § 3582(c)(2). That procedure is

limited and our caselaw has articulated its contours. See United States v.

Washington, 759 F.3d 1175, 1181 (10th Cir. 2014) (recognizing that “the

modification procedure set out in § 3582(c)(2) is carefully constrained”). The

                                           3
district court, within its discretion, modified Mr. Mata-Rodriguez’s sentence

under the limited jurisdictional allotment afforded it by § 3582(c)(2). That

provision applies only “in the case of a defendant who has been sentenced to a

term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The

Commission modified the Guidelines range applicable to Mr. Mata-Rodriguez’s

sentence. See U.S.S.G. app. C, amend. 782 (2014).

      However, in determining whether a movant satisfies the baseline eligibility

criterion for a sentence modification, “courts must act ‘consistent[ly] with

applicable policy statements issued by the Sentencing Commission.’”

Washington, 759 F.3d at 1182 (alteration in original) (quoting 18 U.S.C.

§ 3582(c)(2)); see also United States v. McGee, 615 F.3d 1287, 1292 (10th Cir.

2010) (holding that courts must begin the process by “follow[ing] the

Commission’s instructions in [U.S.S.G.] § 1B1.10 to determine the prisoner’s

eligibility for a sentence modification” (quoting Dillon v. United States, 560 U.S.
817, 827 (2010))).

      The key policy here is that § 3582(c)(2) proceedings “do not constitute a

full resentencing of the defendant.” U.S.S.G. § 1B1.10(a)(3). Instead, a district

court must begin by determining “the amended guideline range that would have

been applicable to the defendant if the amendment(s) to the guidelines listed in

subsection (d) had been in effect at the time the defendant was sentenced.”

                                         4
U.S.S.G. § 1B1.10(b)(1) (emphasis added). “In making such determination, the

court shall substitute only the [retroactively applicable amendments] for the

corresponding guideline provisions that were applied when the defendant was

sentenced and shall leave all other guideline application decisions unaffected.”

Id. (emphasis added). Standing alone, the Guidelines language strongly indicates

that the district court, in modifying Mr. Mata-Rodriguez’s sentence, was not

positioned to broadly revisit and consider anew the propriety of his sentence by

ordering a new PSR or conducting an evidentiary hearing to assess his

rehabilitative efforts since he was first sentenced.

      Moreover, the Supreme Court’s decision in Dillon, 560 U.S. 817, reinforces

this conclusion. In Dillon, the Court noted that “[b]y its terms, § 3582(c)(2) does

not authorize a sentencing or resentencing proceeding.” 560 U.S. at 825. The

Court emphasized that district courts do not “impose a new sentence in the usual

sense,” but merely reduce an otherwise final sentence in certain limited

circumstances. Id. at 825–27. The Court specifically held that district courts

cannot recalculate aspects of a sentence that are unaffected by a retroactively

applicable amendment to the Guidelines. See id. at 831; see also Freeman v.

United States, 131 S. Ct. 2685, 2693 (2011) (plurality opinion) (“All Guidelines

decisions from the original sentencing remain in place, save the sentencing range

that was altered by retroactive amendment.”).




                                           5
      From this line of cases and the plain language of the Guidelines, which

§ 3582(c)(2) incorporates by reference, 2 we conclude that Mr. Mata-Rodriguez’s

arguments find no legal support. The district court was authorized to consider

only the reduced Guidelines range in modifying his sentence; thus, it was obliged

to “leave all other guideline application decisions unaffected.” U.S.S.G.

§ 1B1.10(b)(1). A new PSR, or evidentiary hearing to consider Mr. Mata-

Rodriguez’s rehabilitative efforts, would have had no effect on his modified

sentence. More specifically, it would have been legally improper under the

foregoing authority for the district court to order such procedural steps, and doing

so would have amounted to no more than a meaningless gesture.

      For the reasons stated above, we AFFIRM the district court’s sentencing-

modification order.



                                             Entered for the Court


                                             JEROME A. HOLMES
                                             Circuit Judge




      2
             See 18 U.S.C. § 3582(c)(2) (permitting only sentence reductions that
are “consistent with applicable policy statements issued by the Sentencing
Commission”).

                                         6